DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 17 and 18 recite the limitation "the crosslinked polyester polymer" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 6, 9-15, 17, 21, 24, 30-32, and 36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mahajan et al. (Journal of Applied Polymer Science, 1996, vol. 61, p. 2297-2304).
Regarding claims 1, 2, and 6, Mahajan teaches the transesterification of dimethyl terephthalate (DMT) and dimethyl isophthalate (DMI) with bisphenol-A (BPA) for the synthesis of aromatic polyesters (Abstract).  BPA reads on a first monomer comprising a diol having two hydroxyl groups.  The combination of DMT and DMI reads on the claimed second monomer comprising dimethyl esters of polycarboxylic acids containing 8 carbon atoms.  
A reactor was charged with 0.2 mol of BPA, 0.1 mol DMT, and 0.1 mol DMI.  This reads on the claimed steps of providing and mixing first and second monomers.  The reactants were then heated and reacted to form the aromatic polyester polymer (p. 2298, Synthesis of the Aromatic Polyester Prepolymer; Melt Polycondensation of the Prepolymer).  This anticipates the method of claims 1, 2, and 6.  
Regarding claims 9-11, the reaction includes 0.2 mol of first monomer and a total of 0.2 mol of second monomers, indicating a molar ratio of 1:1.
Regarding claim 12, the reactants were heated to 260°C (p. 2298, Synthesis of the Aromatic Polyester Prepolymer).  This is sufficient to melt the monomers and allow for formation of a homogeneous mixture during transesterification.
Regarding claims 13 and 14, the reaction is catalyzed by dibutyltin oxide (DBTO) (p. 2297, Materials; p. 2298, Synthesis of the Aromatic Polyester Prepolymer).
Regarding claim 15, methanol is produced as a byproduct of the reaction (p. 2298, Synthesis of the Aromatic Polyester Prepolymer).
Regarding claim 17, transesterification results in a prepolymer which is then subjected to melt polycondensation at 300-330°C (p. 2298, Synthesis of the Aromatic Polyester Prepolymer; Melt Polycondensation of the Prepolymer).  This reads on post-curing or further polymerizing through a heat process as claimed.
Regarding claim 20, the reactants are charged to the reactor prior to heating (p. 2298, Synthesis of the Aromatic Polyester Prepolymer).  Therefore, it is expected that the claimed mixture was formed before onset of the transesterification reaction.
Regarding claim 24, the polyester formed by the method described above reads on the claimed polymer.
Regarding claim 30, BPA reads on the claimed first monomer, DMT reads on the claimed second monomer, and DMI reads on a comonomer.  The process of charging both DMT and DMI to the reactor along with BPA reads on the claimed step of introducing a comonomer.
Regarding claim 31, DMI reads on an ester of a polycarboxylic acid that is different from DMT.
Regarding claim 32, DMI is charged to the reactor in the amount of 0.1 mol.  This represents 25 mol% based on the total moles of the monomers in the reaction mixture.
Regarding claim 36, the polyester formed from BPA, DMT, and DMI reads on the claimed copolymer.

Claims 1, 2, 6, 7, 12, 13, 15, 20, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kricheldorf et al. (Polymer, 2005, vol. 46, p. 11219-11224).
Regarding claims 1, 2, and 6, Kricheldorf teaches polyesters of ethane diol (ethylene glycol) and sebacic acid obtained by reaction between dimethyl sebacate and ethylene glycol in the presence of a catalyst (Abstract).  Ethylene glycol reads on a first monomer comprising a diol having two hydroxyl groups.  Dimethyl sebacate reads on a second monomer comprising a dimethyl ester of a dicarboxylic acid having 10 carbon atoms.
The method involves combining ethylene glycol and dimethyl sebacate in a reactor.  This reads on the claimed steps of providing and mixing a first and second monomer.  The reactants were then heated to effect a polymerization reaction resulting in a polyester polymer (p. 11220, section 2.2(A)).  This anticipates the method of claims 1, 2, 6, and 7.
Alternatively, Kricheldorf teaches polyesters obtained by reaction between dimethyl adipate and ethylene glycol.  Ethylene glycol reads on the claimed first monomer.  Dimethyl adipate reads on a second monomer comprising a dimethyl ester of a dicarboxylic acid having 4 carbon atoms.  
The method involves combining ethylene glycol and dimethyl adipate in a reactor.  This reads on the claimed steps of providing and mixing a first and second monomer.  The reactants were then heated to effect a polymerization reaction resulting in a polyester polymer (p. 11220, section 2.2(C)).  This anticipates the method of claims 1, 2, 6, and 7.
Regarding claim 12, the reactants were heated to a temperature of 180-240°C (p. 11220, section 2.2).  This temperature is sufficient to melt the reactants and permit formation of a homogeneous mixture as claimed.
Regarding claim 13, the reaction of ethylene glycol and dimethyl adipate takes place in the presence of an alkyl titanate catalyst (p. 11220, section 2.2(C)).
Regarding claim 15, methanol is a transesterification reaction byproduct as illustrated in Scheme 1, pathway (2) (p. 11220).
 Regarding claim 20, the reactants are charged to the reactor prior to heating (p. 11220, section 2.2).  Therefore, it is expected that the claimed mixture was formed before onset of the transesterification reaction.
Regarding claim 24, the polyester formed by the method described above reads on the claimed polymer.

Claims 1-4, 6, 7, 9-13, 15, 18-20, 24, and 30-36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Behnken et al. (Macromolecules, 2008, vol. 41, p. 5651-5657).
Regarding claims 1-4, 6, and 7, Behnken teaches a polyester formed by polycondensation of pentaerythritol (PENT) with dimethyl sebacate (DMS) (Abstract).  PENT reads on a first monomer comprising a triol having three hydroxyl groups.  DMS reads on a second monomer comprising a dimethyl ester of a dicarboxylic acid having 10 carbon atoms.
The polyester is formed by combining DMS and PENT in a reactor.  This reads on the claimed steps of providing and mixing a first and second monomer.  The reactants were then heated to effect a polymerization reaction (p. 5651, Experimental Sections A and B).  This anticipates the method of claims 1-4, 6, and 7.
Regarding claims 9-11, Table 1 illustrates polyesters formed from a 1:1 molar ratio of PENT to DMS (p. 5652).  
Regarding claim 12, the reaction is heated to a temperature of 280°C and homogenized (p. 5652, Experimental Section A).
Regarding claim 13, an alkyl titanate catalyst is used (p. 5652, Experimental Section A).
Regarding claim 15, although not expressly disclosed by Behnken, methanol will necessarily be produced by the reaction of PENT and DMS.
Regarding claims 18 and 19, after the reaction of PENT and DMS, the resulting product is crosslinked with hexamethylene diisocyanate (HMDI; a polyisocyanate) (p. 5653, Cross-Linking with Diisocyanates). 
Regarding claim 20, the reactants are charged to the reactor prior to heating (p. 5652, Experimental Section A).  Therefore, it is expected that the claimed mixture was formed before onset of the transesterification reaction.
Regarding claim 24, the polyester formed by the method described above reads on the claimed polymer.
Regarding claims 30, 31, and 35, after the reaction of PENT and DMS, the resulting product is reacted with hexamethylene diisocyanate (HMDI; a polyisocyanate) (p. 5653, Cross-Linking with Diisocyanates).  HMDI reads on the claimed comonomer.
Regarding claims 32 and 33, the polyesters formed in procedure A include 50 mmol DMS and 60 mmol PENT (p. 5651, Experimental Section A).  One polyester formed by this procedure is reacted with 2 mmol HMDI (p. 5653, Cross-Linking with Diisocyanates).  This represents approximately 1.8 mol% of a comonomer based on the total moles of monomers in the reaction mixture.
Regarding claim 34, HMDI is introduced after the reaction between PENT and DMS has taken place (p. 5653, Cross-Linking with Diisocyanates).
Regarding claim 36, the polyester formed by the method described above including reaction with HMDI reads on the claimed copolymer.

Claims 1-7, 12, 13, 15, 20, 24, 26, 30-33, 35, 36, and 38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DeSimone et al. (US 6,107,443).
Regarding claims 1-7, DeSimone teaches a process for forming polyesters via transesterification polymerization (Abstract).  Example 16 illustrates formation of a polyester including dimethyl sebacate (DMS), ethylene glycol, and glycerol (col. 15, lines 25-32).  Ethylene glycol reads on a first monomer comprising a diol having two hydroxyl groups.  Alternatively, glycerol reads on a first monomer comprising a triol having three hydroxyl groups.  DMS reads on a second monomer comprising a dimethyl ester of a dicarboxylic acid having 10 carbon atoms.
Example 16 is carried out by combining the monomers in a reactor.  Combining the monomers in a reactor reads on the claimed steps of providing and mixing first and second monomers.  Transesterification is carried out in the presence of a catalyst, and polymerizing at elevated temperature to form a polyester (col. 15, lines 25-32; col. 14, lines 33-51).  This anticipates the method of claims 1-7.  
Regarding claim 12, the reactants were heated to a temperature of 280°C (col. 15, lines 25-32; col. 14, lines 33-51).  This temperature is sufficient to melt the reactants and permit formation of a homogeneous mixture as claimed.
Regarding claim 13, the reaction takes place in the presence of an alkyl titanate catalyst (col. 15, lines 25-32; col. 14, lines 33-51).
Regarding claim 15, methanol is produced as a byproduct of the reaction (col. 15, lines 25-32; col. 14, lines 33-51).
Regarding claim 20, the reactants are charged to the reactor prior to heating (col. 15, lines 25-32; col. 14, lines 33-51).  Therefore, it is expected that the claimed mixture was formed before onset of the transesterification reaction.
Regarding claim 24, the polyester formed by the method described above reads on the claimed polymer.
Regarding claim 26, the polyester may be formed into molded articles (col. 11, lines 49-54).
Regarding claims 30, 31, and 35, ethylene glycol reads on the claimed first monomer, DMS reads on a second monomer, and glycerol reads on a polyol comonomer.  Alternatively, glycerol reads on the claimed first monomer, DMS reads on a second monomer, and ethylene glycol reads on a polyol comonomer.
Regarding claims 32 and 33, example 16 includes 1-5 mol% of glycerol (col. 15, lines 25-32).
Regarding claim 36, the polyester formed by the method described above reads on the claimed polymer.
Regarding claim 38, the polyester may be formed into molded articles (col. 11, lines 49-54).

Claims 24, 26-28, and 36-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (Soft Matter, 2011, vol. 7, p. 6484-6492).
Regarding claims 24, 25, 36, and 37, Chen teaches poly(glycerol sebacate) (PGS) and poly(glycerol sebacate)-co-lactic acid (PGS-co-LA) (Abstract).  Chen teaches PGS formed by polycondensation of glycerol and sebacic acid at a 1:1 molar ratio (p. 6489-6490, Synthesis).  
Chen’s PGS is formed from a process which differs from that of claim 1.  Nevertheless, product-by-process claims are not limited to the manipulations of the recited steps, only to the structure implied by the steps.  If the product in a product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the product was made by a different process. See MPEP 2113(I).  
Chen’s glycerol and sebacic acid will yield repeating units identical to those obtained by providing glycerol as a first monomer and a dialkyl ester of sebacic acid as a second monomer.  Glycerol reads on a first monomer comprising a triol having three hydroxyl groups.  A dialkyl ester of sebacic acid reads on a second monomer comprising a dimethyl ester of a dicarboxylic acid having 10 carbon atoms.  Thus, Chen’s PGS is structurally identical to a PGS obtained through the method of claim 1 and reads on the polymer of claims 24 and 25 despite being formed by a different process.  Similarly, Chen’s PGS-co-LA is identical to the copolymer of claims 36 and 37 despite being formed by a different process.  Therefore, Chen’s PGS and PGS-co-LA anticipate claims 24, 25, 36, and 37.
Regarding claims 26-28 and 38-40, Chen’s PGS and PGS-co-LA are used as tissue adhesives (p. 6486-6487, Adhesive Strength of Sealants).

Claims 24-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reis et al. (Applied Mechanics and Materials, 2019, vol. 890, p. 268-274).
Regarding claims 24-29, Reis teaches the use of poly(glycerol sebacate) (PGS) in scaffolds resembling cartilage native tissue (p. 269, second full paragraph).  
Reis does not teach a method for forming PGS.  Nevertheless, product-by-process claims are not limited to the manipulations of the recited steps, only to the structure implied by the steps.  If the product in a product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the product was made by a different process. See MPEP 2113(I).  
The repeating units derived from glycerol and sebacic acid in PGS are identical to structural units that would be obtained by subjecting glycerol and a sebacic acid dialkyl ester to the method described in claim 1.  Therefore, the PGS used by Reis is structurally indistinguishable from the polymer recited in claims 24 and 25.
Regarding claims 26-29, as indicated above, Reis teaches scaffolds designed to resemble native cartilage.  The scaffolds are used to prevent or treat articular cartilage degeneration (i.e. arthritis) in humans (Abstract; Introduction).  These scaffolds read on the articles 26-28.  The scaffolds also read on the particle of claim 29 absent any further limitation regarding the size or dimensions of the particle.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-13, 15, 17, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (Biomacromolecules, 2015, vol. 16, p. 1525-1533) in view of Kricheldorf.
Regarding claims 1-11 and 17, Li teaches poly(glycerol sebacate) (PGS) formed by mixing glycerol and sebacic acid in a 1:1 molar ratio at room temperature.  The reaction mixture was then heated to form a prepolymer.  The prepolymer was cast and heat treated to from PGS (p. 1526, section 2.1).  Li’s method differs from claim 1 in that sebacic acid does not read on the claimed second monomer.
In the same field of endeavor, Kricheldorf teaches aliphatic polyesters containing sebacic acid residues.  The classical synthesis of such polyesters is based on polyesterification of the dicarboxylic acids and diols.  The most widely used alternative approach consists of a transesterification of dimethyl esters with an excess of hydroxyl-functional comonomer (p. 11219, Introduction, second paragraph).  Kricheldorf illustrates the use of dimethyl sebacate (DMS) in such an approach (p. 11220, section 2.2).
It would have been obvious to one of ordinary skill in the art at the time of filing to substitute Li’s sebacic acid with Kricheldorf’s DMS, as the two are recognized as being equally suitable for forming sebacic acid-based polyesters through alternative processes.  It is prima facie obvious to substitute equivalents where the equivalence is recognized by the prior art.  See MPEP 2144.06.  Modification of Li in view of Kricheldorf results in a method which reads on claims 1-11 and 17.
Regarding claim 12, Li’s process involves mixing and heating at temperatures of 120-140°C (p. 1526, section 2.1).  This temperature is sufficient to melt the reactants and permit formation of a homogeneous mixture as claimed.
Regarding claim 13, Kricheldorf teaches that a catalyst such as titanium tetrabutoxide (an alkyl titanate) may be used in transesterification processes using DMS (p. 11219, Introduction, second paragraph).
Regarding claim 15, Kricheldorf’s Scheme 1 illustrates that methanol will be produced as a byproduct when using dimethyl sebacate (p. 11220).
Regarding claim 21, the cited references do not expressly teach forming a mixture of reactants at least partially simultaneously with onset of the reaction.  Nevertheless, selection of any order of mixing ingredients is prima facie obvious, as is selection of any order of performing process steps in the absence of new or unexpected results.  MPEP 2144.04.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to select the claimed order of combining reactants.
Regarding claim 22, Li’s PGS is described as being elastomeric (see, e.g., p. 1528, first full paragraph; see also Fig. 2).
Regarding claim 23, Li teaches that PGS is used in cell scaffolding, drug delivery, and implantable biosensors (p. 1525, Introduction).  This demonstrates that PGS is biocompatible.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over any one of Mahajan, Kricheldorf, Behnken, or DeSimone.
Regarding claim 21, Mahajan, Kricheldorf, Behnken, and DeSimone remain as applied above.  Each of the cited references teach combining the claimed first and second monomers before onset of the reaction rather than at least partially simultaneously with onset of the reaction.  Nevertheless, selection of any order of mixing ingredients is prima facie obvious, as is selection of any order of performing process steps in the absence of new or unexpected results.  MPEP 2144.04.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to select the claimed order of combining reactants when practicing the method of Mahajan, Kricheldorf, Behnken, or DeSimone.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over DeSimone as applied to claim 1 above, further in view of Katayama et al. (US 2004/0068059).
Regarding claim 16, DeSimone remains as applied to claim 1 above.  DeSimone does not teach monitoring viscosity and hydroxyl value of the reaction mixture to determine the progress of the transesterification reaction.
In the same field of endeavor, Katayama teaches a process for producing a high molecular weight aliphatic polyester (Abstract).  The polyester may be formed from monomers including dimethyl sebacate (p. 16, [0278]), ethylene glycol (p. 16, [0281], and glycerol (p. 30, [0481]).  The sum of the values of the acid number and hydroxyl number in the polyester are proportional to  the concentration of terminal groups, and are indicative of the molecular weight of the copolymer.  In addition, viscosity is indicative of molecular weight.  When viscosity becomes too high, a uniform reaction becomes difficult to perform (p. 19, [0314]).
It would have been obvious to one of ordinary skill in the art at the time of filing to monitor the acid number, hydroxyl number, and viscosity of DeSimone’s reaction mixture in order to monitor the molecular weight of the reaction product and to avoid undesirable increases in viscosity leading to difficulties in the reaction.
Claims 30-41 are rejected under 35 U.S.C. 103 as being unpatentable over Reis in view of Sun et al. (Materials Science and Engineering Part C, 2009, vol. 29, p. 178-182).
Regarding claims 30-41, Reis teaches the use of poly(glycerol sebacate) (PGS) in scaffolds resembling cartilage native tissue (p. 269, second full paragraph).  The scaffolds  are designed to resemble native cartilage and may be used to prevent or treat articular cartilage degeneration (i.e. arthritis) in humans (Abstract; Introduction).  Reis does not teach a copolymer as claimed.
In the same field of endeavor, Sun teaches that copolymerization of lactic acid with PGS allows for moderation of the PGS microstructure, thereby allowing for control of the degradation rate and mechanical properties of PGS.  The copolymers remain hemocompatible (i.e. biocompatible) (p. 182, Conclusions). 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Reis in view of Sun to employ a copolymer of PGS and lactic acid in order to control the degradation rate and mechanical properties of the composition.  
Modification of Reis in view of Sun results in a copolymer including repeating units derived from glycerol, sebacic acid, and lactic acid.  The copolymer is produced by a process which differs from that of claims 1 and 30 in that it employs sebacic acid rather than a dialkyl ester of sebacic acid.  Nevertheless, product-by-process claims are not limited to the manipulations of the recited steps, only to the structure implied by the steps.  If the product in a product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the product was made by a different process. See MPEP 2113(I).  
The repeating units obtained from sebacic acid will be structurally identical to those which would be obtained from a sebacic acid dialkyl ester, and the copolymer including these units will be structurally identical to the copolymer of claims 36 and 37.  The scaffolds resulting from modification of Reis in view of Sun reads on the articles of claims 38-40.  The scaffolds also read on the particle of claim 29 absent any further limitation regarding the size or dimensions of the particle.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S JONES JR whose telephone number is (571)270-7733. The examiner can normally be reached 9 AM - 5 PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S JONES JR/           Primary Examiner, Art Unit 1762